Exhibit 10.2

IRIDIUM COMMUNICATIONS INC.

2012 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE PROGRAM

PERFORMANCE SHARE AWARD GRANT NOTICE

Iridium Communications Inc. (the “Company”), pursuant to its Performance Share
Program (the “Program”) under its 2012 Equity Incentive Plan (the “Plan”) hereby
awards to Participant the number of Restricted Stock Units (“RSUs”) set forth
below (the “Award”). The Award is subject to all of the terms and conditions as
set forth in this Performance Share Award Grant Notice, the Performance Share
Award Agreement (together with this Grant Notice, the “Agreement”), the Program
and the Plan, all of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not explicitly defined in the Agreement but defined
in the Program or Plan will have the same definitions as in the Program or Plan,
as applicable.

 

Participant:      

Date of Grant:

     

Number of RSUs Subject to Target Award:

     

Number of RSUs Subject to Maximum Award:

     

Determination of Actual Award: On the Certification Date, and provided that
(i) the applicable Performance Goals are attained during the Performance Period,
and (ii) Participant remains in Continuous Service through the Certification
Date, the Company will credit Participant with an Actual Award representing the
number of RSUs (which may be equal to all or a portion (including none) of the
Maximum Award) as determined by the Committee under the Program. If a Change in
Control (as defined in the Plan) occurs prior to the Certification Date,
Participant will be credited, effective as of immediately prior to the Change in
Control, with an Actual Award equal to the Target Award. Vesting will occur
subject to the original time-based vesting schedule thereafter, with the first
vesting date being March 1, 2016. The Performance Goals and the Other
Performance Goals are set forth in an attachment hereto, which is incorporated
herein.

Vesting Schedule: Subject to the Participant’s Continuous Service through each
vesting date, the Actual Award will vest (i) as to 50% of the Shares subject to
the Actual Award on the Certification Date, and (ii) as to the remaining 50% of
the Shares subject to the Actual Award on March 1, 2017. Each installment that
vests hereunder is a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

Issuance Schedule: Subject to any change on a Capitalization Adjustment, one
share of Common Stock will be issued for each RSU that vests at the time set
forth in Section 6 of the Award Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Performance Share Award Grant Notice, the
Performance Share Award Agreement, the Program, the Plan and the stock plan
prospectus for the Plan. As of the Date of Grant, this Performance Share Award
Grant Notice, the Performance Share Award Agreement, the Program and the Plan
set forth the entire understanding between Participant and the Company regarding
the Award and supersede all prior oral and written agreements on the terms of
the Award, with the exception, if applicable, of (i) the written employment
agreement or offer letter agreement entered into between the Company and
Participant specifying the terms that should govern this Award, (ii) the Company
Stock Ownership Guidelines, and (iii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law. By accepting
this Award, Participant consents to receive all related Plan documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.



--------------------------------------------------------------------------------

IRIDIUM COMMUNICATIONS INC.     PARTICIPANT: By:  

 

   

 

    Signature     Signature   Title:  

 

    Date:  

 

  Date:  

 

       

 

ATTACHMENTS: Performance Share Award Agreement, Performance Share Program, 2012
Equity Incentive Plan, Prospectus



--------------------------------------------------------------------------------

IRIDIUM COMMUNICATIONS INC.

2012 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE PROGRAM

PERFORMANCE SHARE AWARD AGREEMENT

Pursuant to the Performance Share Award Grant Notice (the “Grant Notice”) and
this Performance Share Award Agreement (together, the “Agreement”) and in
consideration of your services, Iridium Communications Inc. (the “Company”) has
awarded you a Restricted Stock Unit Award (the “Award”) pursuant to its
Performance Share Program (the “Program”) under its 2012 Equity Incentive Plan
(the “Plan”) for the Maximum Award of Restricted Stock Units indicated in the
Grant Notice. Capitalized terms not explicitly defined in this Agreement or in
the Grant Notice but defined in the Program or the Plan will have the same
definitions as in the Program or the Plan, as applicable.

1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date one share of the Company’s Common Stock for each Restricted Stock Unit that
vests.

2. VESTING. Your Restricted Stock Units will vest as provided in the Grant
Notice. Vesting will cease upon the termination of your Continuous Service. Any
Restricted Stock Units that have not yet vested will be forfeited on the
termination of your Continuous Service.

3. NUMBER OF RESTRICTED STOCK UNITS & SHARES OF COMMON STOCK.

(a) The Restricted Stock Units subject to your Award will be adjusted for
Capitalization Adjustments, as provided in the Plan.

(b) Any additional Restricted Stock Units and any shares, cash or other property
that become subject to the Award pursuant to this Section 3 will be subject, in
a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units and shares covered by your Award.

(c) No fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3. Any fraction of a share will be rounded down
to the nearest whole share.

4. SECURITIES LAW COMPLIANCE. You will not be issued any Common Stock underlying
the Restricted Stock Units or other shares with respect to your Restricted Stock
Units unless either (i) the shares are registered under the Securities Act, or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive shares underlying your Restricted Stock Units if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.

 

1



--------------------------------------------------------------------------------

5. TRANSFERABILITY. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Restricted Stock Units or the shares in respect of your
Restricted Stock Units. For example, you may not use shares that may be issued
in respect of your Restricted Stock Units as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units.

(a) Death. Your Restricted Stock Units are not transferable other than by will
and by the laws of descent and distribution. Upon receiving written permission
from the Board or its duly authorized designee, you may, by delivering written
notice to the Company, in a form provided by or otherwise satisfactory to the
Company and any broker designated by the Company to effect transactions under
the Plan, designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Stock or other
consideration to which you were entitled at the time of your death pursuant to
this Agreement. In the absence of such a designation, your executor or
administrator of your estate will be entitled to receive, on behalf of your
estate, such Common Stock or other consideration.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration under your Restricted Stock Units, pursuant to the terms of a
domestic relations order, official marital settlement agreement or other divorce
or separation instrument as permitted by applicable law that contains the
information required by the Company to effectuate the transfer. You are
encouraged to discuss with the Company’s General Counsel the proposed terms of
any such transfer prior to finalizing the domestic relations order or marital
settlement agreement to help ensure the required information is contained within
the domestic relations order, marital settlement agreement or other divorce or
separation instrument. The Company is not obligated to allow you to transfer
your Award in connection with your domestic relations order, marital settlement
agreement or other divorce or separation instrument.

6. DATE OF ISSUANCE.

(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulation Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.

(b) Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Agreement, in the event one or more Restricted Stock Units
vests, the Company will issue to you, on the applicable vesting date, one share
of Common Stock for each Restricted Stock Unit that vests and such issuance date
is referred to as the “Original Issuance Date.” If the Original Issuance Date
falls on a date that is not a business day, delivery will instead occur on the
next following business day.

 

2



--------------------------------------------------------------------------------

(c) However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established 10b5-1 trading plan entered into in
compliance with the Company’s policies), and (ii) the Board elects, prior to the
Original Issuance Date, (1) not to satisfy the Withholding Taxes described in
Section 10 by withholding shares of Common Stock from the shares otherwise due,
on the Original Issuance Date, to you under this Award, (2) not to permit you to
enter into a “same day sale” commitment with a broker-dealer pursuant to
Section 10 of this Agreement (including but not limited to a commitment under a
previously established 10b5-1 trading plan entered into in compliance with the
Company’s policies) and (3) not to permit you to pay your Withholding Taxes in
cash, then the shares that would otherwise be issued to you on the Original
Issuance Date will not be delivered on such Original Issuance Date and will
instead be delivered on the first business day when you are not prohibited from
selling shares of the Company’s Common Stock in the open public market, but in
no event later than December 31 of the calendar year in which the Original
Issuance Date occurs (that is, the last day of your taxable year in which the
Original Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulation Section 1.409A-1(b)(4), no later than the date
that is the 15th day of the third calendar month of the year following the year
in which the shares of Common Stock under this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d).

7. DIVIDENDS. You will receive no benefit or adjustment to your Restricted Stock
Units with respect to any cash dividend, stock dividend or other distribution
except as provided in the Plan with respect to a Capitalization Adjustment.

8. RESTRICTIVE LEGENDS. The Common Stock issued with respect to your Restricted
Stock Units will be endorsed with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT. Your Continuous Service is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Restricted Stock Units or the issuance of the shares subject to your
Restricted Stock Units), the Program, the Plan or any covenant of good faith and
fair dealing that may be found implicit in this Agreement, the Program or the
Plan will: (i) confer upon you any right to continue in the employ or service
of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement, the Program or the Plan unless such right or
benefit has specifically accrued under the terms of this Agreement, the Program
or the Plan; or (iv) deprive the Company of the right to terminate you at will
and without regard to any future vesting opportunity that you may have.

 

3



--------------------------------------------------------------------------------

10. WITHHOLDING OBLIGATIONS.

(a) On each vesting date, and on or before the time you receive a distribution
of the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
agree to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the “Withholding Taxes”).
Specifically, the Company or an Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes relating to your Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment; (iii) permitting or requiring you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with your Restricted Stock Units with
a Fair Market Value (measured as of the date shares of Common Stock are issued
to you) equal to the amount of such Withholding Taxes; provided, however, that
the number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and, if
applicable, foreign tax purposes, including payroll taxes, that are applicable
to supplemental taxable income.

(b) Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares or
other property pursuant to this Agreement. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares to be issued
pursuant to this Agreement until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

 

4



--------------------------------------------------------------------------------

13. NOTICES. Any notices provided for in this Agreement, the Program or the Plan
will be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the last address you provided to the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
participation in the Program, the Plan and this Award by electronic means or to
request your consent to participate in the Program and the Plan by electronic
means. By accepting this Award, you consent to receive such documents by
electronic delivery and to participate in the Program and the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Program, the Plan and this
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

15. GOVERNING PROGRAM AND PLAN DOCUMENTS. Your Award is subject to all the
provisions of the Program and the Plan, the provisions of which are hereby made
a part of your Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Program or the Plan. In addition, your Award will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd–Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any plan of or agreement with
the Company. Except as expressly provided in this Agreement or the Grant Notice,
in the event of any conflict between the provisions of your Award and those of
the Program or the Plan, the provisions of the Program and Plan will control.

 

5



--------------------------------------------------------------------------------

16. SEVERABILITY. If all or any part of this Agreement, the Program or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity will not invalidate any portion of this
Agreement, the Program or the Plan not declared to be unlawful or invalid. Any
Section of this Agreement, the Program or the Plan (or part of such a Section)
so declared to be unlawful or invalid will, if possible, be construed in a
manner which will give effect to the terms of such Section or part of a Section
to the fullest extent possible while remaining lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

18. AMENDMENT. Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company. The Board reserves the right to
amend this Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, interpretation, ruling, or judicial
decision.

19. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). However, if this Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, and if
you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six months thereafter will not be
made on the originally scheduled dates and will instead be issued in a lump sum
on the date that is six months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
taxation on you in respect of the shares under Section 409A of the Code. Each
installment of shares that vests is a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

20. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

*        *        *

 

6



--------------------------------------------------------------------------------

This Performance Share Award Agreement will be deemed to be accepted by you upon
your acceptance of the Performance Share Award Grant Notice to which it is
attached.

 

7